IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Ruben M. Collazo,                         :
                          Petitioner      :
                                          :
               v.                         :          No. 244 C.D. 2018
                                          :
Pennsylvania Gaming Control Board,        :
                      Respondent          :


PER CURIAM                              ORDER

               NOW, February 1, 2019, upon consideration of petitioner’s

application for reconsideration, the application is denied.